Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1-4, 7-10 and 12-19 is indicated because:
The Terminal Disclaimer filed on 06/22/2022, that overcame the Double Patenting Rejection; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as the powered accessory includes a base pan and a resistive heating element,… and includes an attachment hole and an alignment groove and wherein the base pan is slid forward until a pin of the powered accessory engages the attachment hole as cited in the independent claim 1; the first locating assembly includes a first base structure disposed on a bottom portion of a base pan, the first base structure defining a groove therein and a second base structure disposed on the bottom portion of the base pan separated from the first base structure and extending between two adjacent wires of the plurality of wires of the rack as cited in the independent claim 9; a plurality of feet coupled to the base pan and defining the groove, wherein the groove engages laterally extending surface wires of the rack as cited in the independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/25/2022